OPINION — AG — **** HIGHSCHOOL STUDENTS — COSMETOLOGY — CREDIT **** HIGH SCHOOL STUDENTS ARE PROHIBITED BY 59 O.S. 1969 Supp., 199.7 [59-199.7](G) FROM ENROLLING IN A COURSE OF INSTRUCTION IN COSMETOLOGY IN A PUBLIC SCHOOL UNLESS THEY ARE AT LEAST SIXTEEN YEARS OF AGE AND SATISFY THE OTHER REQUIREMENTS SET OUT IS SAID SECTION 199.7(C). WE WOULD NOTE THAT THIS OPINION ASSUMES THAT YOUR QUESTION IS DIRECTED TO THOSE COURSES IN PUBLIC SCHOOLS FOR WHICH CREDIT IS SOUGHT TOWARD THE ONE THOUSAND HOURS REQUIRED BY A STUDENT BY 59 O.S. 1961 199.7 [59-199.7](B) BEFORE HE IS ELIGIBLE TO TAKE THE EXAMINATION FOR AN OPERATOR'S LICENSE. WE DO NOT DECIDE THE QUESTION OF WHETHER STUDENTS ARE NOT SATISFYING THE REQUIREMENTS SET OUT IN SECTION 199.7(G), SUPRA, COULD ENROLL IN COURSES OF INSTRUCTION IN COSMETOLOGY IN A PUBLIC SCHOOL SO LONG AS THEY RECEIVE NO CREDIT TOWARD THE HOURS OF ACCREDITED STUDY REQUIRED TO QUALIFY FOR THE EXAMINATION.  CITE: 59 O.S. 1961 199.1 [59-199.1](I) (TIM LEONARD)